Citation Nr: 1101465	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  10-44 268	)	DATE
	)
	)


THE ISSUES

1.  Whether a December 1955 decision of the Board of Veterans' 
Appeals (Board) that denied service connection for schizophrenia, 
should be revised or reversed on the grounds of clear and 
unmistakable error.

2.  Whether an August 1985 decision of the Board that denied 
entitlement to service connection for schizophrenia, should be 
revised or reversed on the grounds of clear and unmistakable 
error.

3.  Whether an August 1986 decision of the Board that found no 
obvious error in the August 1985 Board decision, should be 
revised or reversed on the grounds of clear and unmistakable 
error.

4.  Whether a July 1989 decision of the Board that denied 
entitlement to service connection for schizophrenia, should be 
revised or reversed on the grounds of clear and unmistakable 
error.

5.  Whether a March 1994 decision of the Board that granted 
entitlement to service connection for schizophrenia, should be 
revised or reversed on the grounds of clear and unmistakable 
error.

6.  Whether an April 2007 decision of the Board that denied an 
initial disability rating higher than 10 percent prior to 
September 7, 2001, granted a 30 percent disability rating from 
September 7, 2001, to June 3, 2004,  and denied an initial 
disability rating higher than 50 percent since June 3, 2004, for 
schizophrenia, should be revised or reversed on the grounds of 
clear and unmistakable error.

(The issues of entitlement to an increased rating for 
schizophrenia and for an assignment of a total disability rating 
based upon unemployability (TDIU) prior to August 23, 2004, are 
the subject of a separate decision of the Board.)


REPRESENTATION

Moving party represented by:  Julie Jetton, Attorney


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran (moving party) served under honorable conditions from 
February 1955 to March 1955.

This case comes before the Board on a motion by the moving party 
alleging clear and unmistakable error (CUE) in the December 1955, 
August 1985, August 1986, July 1989, March 1994, and April 2007 
Board decisions.  The moving party moved the Board to find that 
those decisions were clearly and unmistakably erroneous.  The 
written submissions specifically alleged CUE in the December 
1955, August 1985, August 1986, July 1989, March 1994, and April 
2007 Board decisions.  38 C.F.R. § 20.1400(a) (2009).

FINDINGS OF FACT

1.  The December 1955 Board decision that denied service 
connection for schizophrenia was adequately supported by the 
evidence then of record and was not undebatably erroneous; the 
record does not demonstrate that the correct facts, as they were 
known in December 1955, were not before the Board in December 
1955, or that incorrect laws or regulations were applied or that 
correct laws or regulations were not applied.

2.  The August 1985 Board decision that denied service connection 
for schizophrenia was adequately supported by the evidence then 
of record and was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in August 
1985, were not before the Board in August 1985, or that incorrect 
laws or regulations were applied or that correct laws or 
regulations were not applied.

3.  The August 1986 Board decision that found no obvious error in 
the August 1985 Board decision was adequately supported by the 
evidence then of record and was not undebatably erroneous; the 
record does not demonstrate that the correct facts, as they were 
known in August 1986, were not before the Board in August 1986, 
or that incorrect laws or regulations were applied or that 
correct laws or regulations were not applied.

4.  The July 1989 Board decision that denied service connection 
for schizophrenia was adequately supported by the evidence then 
of record and was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in July 
1989, were not before the Board in July 1989, or that incorrect 
laws or regulations were applied or that correct laws or 
regulations were not applied.

5.  The March 1994 Board decision that granted service connection 
for schizophrenia was adequately supported by the evidence then 
of record and was not undebatably erroneous; the record does not 
demonstrate that the correct facts, as they were known in March 
1994, were not before the Board in March 1994, or that incorrect 
laws or regulations were applied or that correct laws or 
regulations were not applied.

6.  In January 2009, United States Court of Appeals for Veterans 
Claims (the Court) vacated and remanded the April 2007 Board 
decision that denied an initial disability rating higher than 10 
percent prior to September 7, 2001, granted a 30 percent 
disability rating from September 7, 2001, to June 3, 2004,  and 
denied an initial disability rating higher than 50 percent since 
June 3, 2004, for schizophrenia.


CONCLUSIONS OF LAW

1.  The December 1955 decision that denied service connection for 
schizophrenia, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5109A; 7111 (West 2002); 38 C.F.R. §§ 3.63 (1955); 
20.1400-20.1411 (2009).

2.  The August 1985 decision that denied service connection for 
schizophrenia, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 311, 337, 4004(b), (1985) 5109A; 7111 (West 2002); 38 
C.F.R. §§ 3.306, 3.156 (1985); 20.1400-20.1411 (2009).

3.  The August 1986 decision that found no obvious error in the 
August 1985 decision, was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 311, 337, 4003, 4004(b), (1986) 5109A; 7111 (West 
2002); 38 C.F.R. §§ 3.305, 3.306, 3.156, 19.185(a) (1986); 
20.1400-20.1411 (2009).

4.  The July 1989 decision that denied service connection for 
schizophrenia, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 4004(b), (1989) 5109A; 7111 (West 2002); 38 C.F.R. §§ 
3.305, 3.306, 3.156, (1989); 20.1400-20.1411 (2009).

5.  The March 1994 decision that granted service connection for 
schizophrenia, was not clearly and unmistakably erroneous.  38 
U.S.C.A. §§ 5109A; 7111 (West 2002); 38 C.F.R. §§ 3.306, 3.156, 
(1994); 20.1400-20.1411 (2009).


6.  In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for revision 
of the April 2007 decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty to assist provisions of the law and 
regulations are not applicable to clear and unmistakable error 
(CUE) claims and motions.  Livesay v. Principi, 15 Vet. App. 165 
(2001).  Thus, discussion of the notice and duty to assist 
provisions in this case is not required.  38 U.S.C.A. §§ 
5109A(a), 7111(a) (West 2002); 38 C.F.R. §§ 20.1400- 20.1411 
(2009).

The Board has the authority to revise a prior Board decision on 
the grounds of CUE.  38 U.S.C.A. § 7111 (West 2002).  A claim 
requesting review under that statute may be filed at any time 
after the underlying decision is made.

Previous decisions that are final and binding will be accepted as 
correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2010).  
However, if the evidence establishes CUE, the prior decision will 
be reversed and amended.

A determination that a prior decision involved CUE involves the 
following three-prong test:  (1) either the correct facts, as 
they were known at the time, were not before the adjudicator ( 
there must be more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) the 
error must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the time it 
was made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  38 
C.F.R. § 20.1403(c) (2010).

Examples of situations that are not CUE are:  (1) changed 
diagnosis.  A new medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  (2) Duty to assist.  
VA's failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d) (2010).  CUE does not include 
the otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e) (2010).  CUE is a very specific and rare 
kind of error.  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
result would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be, ipso facto, clear and 
unmistakable.  38 C.F.R. § 20.1403(a) (2010).

A valid claim of CUE requires more than a disagreement as to how 
the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. 
App. 412 (1996).  Mere disagreement with how the Board evaluated 
the facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be 
made on the basis of the law and evidence at the time of the 
decision at issue.

A motion for revision of a prior Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of the 
veteran; the name of the moving party, if other than the veteran; 
the applicable VA file number; and, the date of the Board 
decision to which the motion relates.  If the applicable decision 
involved more than one issue on appeal, the motion must identify 
the specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with these requirements shall be 
dismissed without prejudice to re-filing.  38 C.F.R. § 20.1404(a) 
(2010).

The motion claiming CUE in a Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and an explanation of why 
the result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other general, 
non-specific allegations of error, are insufficient to satisfy 
the requirements.  38 C.F.R. § 20.1404(b).  Motions which fail to 
comply with those requirements shall be dismissed without 
prejudice to refilling.  Disabled American Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000); 38 C.F.R. § 20.1404(b) (2010).

In April 1996, the Veteran filed a motion alleging CUE in 
December 1955, August 1985, August 1986, and July 1989 Board 
decisions.  With respect to those four decisions, he alleged that 
the Board erred in denying service connection for schizophrenia 
because the evidence consistently demonstrated that his 
psychiatric disability was incurred during service, and did not 
preexist his service, and that the Board decisions incorrectly 
applied the law with respect to preexisting conditions and in-
service aggravation.  

In a July 2010 motion, the Veteran alleged that the March 1994 
Board decision failed to assign an effective date of service 
connection from March 1955, and failed to find CUE in the earlier 
Board decisions that did not grant service connection for 
schizophrenia.  The Veteran also alleged that there was CUE in 
the April 2007 Board decision stating that the Board should have 
found CUE in the March 1994 Board decision with respect to the 
effective date of service connection and for not considering the 
lay evidence of record. 
Based upon these arguments, the Board finds that the motions 
adequately set forth an alleged specific error of fact or law in 
accordance with 38 C.F.R. § 20.1404(b) (2010.  Accordingly, the 
Board will proceed with an analysis of the Veteran's motions.

Motion for Revision of the December 1955 Board decision

At the time of the December 1955 Board decision, the record 
included the Veteran's service medical records, including the in-
service psychiatric treatment records, Medical Board report, and 
separation examination, but without the Veteran's entrance 
examination.  The Board found that the Veteran's psychiatric 
hospitalization proximate to his entry to active duty, eleven 
days after he entered service, and the in-service diagnosis of 
dissociative reaction, acute, moderate, manifested by ideas of 
reference, delusions of grandeur and flattened affect, together 
with statements in the record that evidenced enuresis from the 
age of ten and a lifelong pattern of "temper tantrums" and 
seclusiveness, clearly and unmistakably established the 
preservice existence of a nervous condition.  Based upon the 
Veteran's separation diagnosis, and because there was no evidence 
of any post-service psychiatric condition, the evidence was 
insufficient to establish that the preexisting nervous condition 
was adversely affected or was otherwise aggravated by active 
duty.  

Under the laws and regulations extant at the time of the December 
1955 Board decision, veterans were presumed to have been in sound 
condition at their entry into active service except as to 
defects, infirmities, or disorders noted at service entrance or 
where clear and unmistakable (obvious or manifest) evidence 
showed that a disease existed prior to entry to active service.  
Only such conditions recorded in an examination report were 
considered as noted at service entrance.  38 C.F.R. § 3.63(b) 
(1955).  Manifestations or symptoms of chronic disease from date 
of enlistment, or so close to that date that the disease could 
not have originated in so short a period, will be accepted as 
clear and unmistakable proof that the disease existed prior to 
entrance into active service.  38 C.F.R. § 3.63(f) (1955).  With 
regard to the presumption of soundness, the presumption could be 
rebutted by such factors as the time of inception or 
manifestation of the disease after the date of entrance into 
service, as disclosed by service medical records.  Also to be 
considered were other entries or reports of proper military and 
naval authorities as they related to the existence of the 
condition at the time of or prior to enlistment.  Such records 
were to be accorded the weight to which they were entitled in 
consideration of other evidence and sound medical reasoning.  VA 
Regulation & Procedure (R&PR) 1063(I)(j) (August 9, 1946).

With regard to aggravation of a pre-existing injury or illness, 
injuries and diseases noted prior to service or by clear and 
unmistakable evidence to have had inception prior to enlistment 
would have been conceded to have been aggravated by service where 
such disability underwent an increase in severity during service 
unless such increase was shown by clear and unmistakable 
evidence, including medical facts and principles, to have been 
due to the natural progress of the disease.  38 C.F.R. § 3.63(f) 
(1955).  A specific finding that the increase in disability was 
due to the natural progress of the disease would be met by 
evidence that demonstrated an acceleration in progress of the 
disease that was normally expected by reason of the inherent 
character of the condition, aside from any extraneous or 
contributing cause or influence peculiar to military service.  VA 
Regulation & Procedure (R&PR) 1063(I)(k) (August 9, 1946).

After a review of the evidence, the Board finds that the December 
1955 decision was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does not 
demonstrate that the correct facts, as they were known in 
December 1955, were not before the Board in December 1955, or 
that the Board incorrectly applied statutory or regulatory 
provisions extant at that time, such that the outcome of the 
claim would have been manifestly different but for the error.  
Despite that the Veteran's entrance examination was not of record 
at the time of the decision, or that the entrance examination 
later evidenced that the Veteran was found to have no psychiatric 
illness on entrance to the military, the Board's finding of a 
preexisting psychiatric illness was legally correct.  On March 
1955 Medical Board Report, the Veteran's psychiatric illness was 
determined to have preexisted his military service by a 
neuropsychiatric panel.  The Veteran was determined to have a 
predisposition that was of a severe schizoid personality that had 
been aggravated by his induction into military service, but that 
after psychiatric hospitalization, his psychiatric illness was 
determined to be in remission.  His psychiatric illness was found 
to have a marked impairment on his military service, with no 
impairment for civilian life, demonstrating influence peculiar to 
military service.

The Board considered the Medical Board report, which also 
included a history provided by the Veteran's father that the 
Veteran had a history of seclusiveness, along with the proximity 
of the Veteran's psychiatric illness to his entry into service, 
and determined that the Veteran's nervous condition preexisted 
his service.  Such a finding comported with the law, which stated 
that clear and convincing evidence of a preexisting condition 
could be shown by such factors as the time of inception or 
manifestation of the disease after the date of entrance into 
service, and other entries or reports of military and naval 
authorities.

Although the Veteran's representative seeks to apply later case 
law in finding that the Board erred in its decision, it cannot be 
ignored that at the time of the December 1955 decision, it was 
acceptable and proper to review the totality of the evidence of 
record, including in-service medical reports and other competent 
evidence, in determining by sound medical reasoning, for example, 
by neuropsychiatric board, that the disease preexisted service 
and was not aggravated by service.  Accordingly, the Board finds 
no error in the December 1955 Board decision that found no 
evidence that the Veteran's preexisting nervous condition was not 
aggravated by his service.  

Additionally, at the time of the December 1955 decision, the 
Board was not precluded from relying upon its own medical 
judgment to support its conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (Board cannot substitute its own medical judgment 
for that of medical professionals).  A medical member of the 
Board participated in the December 1955 Board decision and was a 
signatory to that decision.  His signature signified agreement 
with the conclusions that the evidence, considered with the 
application of generally accepted medical principles, did not 
demonstrate that the Veteran had a psychiatric disability that 
should have been service-connected.  Bowyer v. Brown, 7 Vet. App. 
549 (1995) (Board's position was substantially justified in a 
pre-Colvin decision in relying on its own medical judgment).  As 
the December 1955 decision was ascribed to by the medical member 
of the panel, it cannot be said that all the evidence of record 
supported the moving party's position.  The opinion that the 
evidence was insufficient to establish service connection was 
supported by the medical member of the panel, and the Board 
apparently relied on his medical judgment in deciding the appeal.

The Board further notes that although the Veteran contends that 
he was not of sound mind when he signed his name to the March 
1955 finding of a preexisting psychiatric disability that was not 
aggravated by service, and that he also did not speak English 
well when asked to sign the English document, the Board does not 
find merit in that argument.  For one, the in-service psychiatric 
records state that the Veteran understood English well and also 
show that following electroshock therapy, his mental illness was 
determined to be in remission at the time of the Medical Board 
evaluation.  Further, whether the Veteran signed the document was 
not determinative in this case, as the Board decision in 1955 was 
based upon a review of the in-service diagnosis and treatment, 
post-service evidence, and a proper application of the law.

Accordingly, the Board finds that the December 1955 decision to 
deny the appeal for service connection for a nervous disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400-20.1411 (2010).  Consequently, the 
motion for reversal or revision of the December 1955 Board 
decision denying entitlement to service connection for a nervous 
disorder on the grounds of CUE must be denied.

Motion for Revision of the August 1985 Board decision

Procedurally, with regard to the August 1985 Board decision that 
readjudicated the Veteran's claim based upon the submission of 
new evidence, the Board notes that that decision did not become 
final until August 1986, when, upon the Veteran's motion for 
reconsideration, a panel of six members found no obvious error in 
the August 1985 decision and determined that decision to be 
final.  

In August 1985, the Board reviewed the evidence of record and 
determined that a new factual basis warranting modification of 
the December 1955 Board denial of service connection for a 
nervous disorder had been presented.  Accordingly, the Board 
reevaluated the merits of the claim for service connection.  The 
evidence before the Board at the time of the August 1985 decision 
included a statement made by a fellow service member contending 
that he had known the Veteran prior to service, and that he had 
been a "completely normal person," but that fifteen days after 
entering service, the Veteran suffered a nervous crisis.  
Evidence also included a June 1955 diagnosis of schizophrenic 
reaction, undifferentiated type and a January 1982 treatment 
record showing a diagnosis of schizophrenia.  Evidence also 
included an April 1955 social work note stating that the 
Veteran's first psychiatric "bout" had occurred three days 
after entering service.  The Veteran did not know when his first 
episode had been.  His condition had worsened after separating 
from service and included visual and auditory hallucinations, 
deliriums of prejudice and grandeur, violent explosions, and 
incoherent sentences.   In April 1984, the Veteran and his family 
and friend testified at a hearing before the Board.  At the 
hearing, the Veteran reported that he didn't feel the same once 
he left service.  His mother stated that she had never seen the 
Veteran in that kind of state prior to his enlistment.  

The August 1985 Board decision summarized the evidence received 
since the December 1955 final decision, noting that it was the 
Veteran's contention that while serving in the National Guard, 
immediately prior to his enlistment into service, he had no signs 
or symptoms of mental illness, and that his initial crisis 
occurred while in service.  The Veteran further contended that 
the cause of his stress was recruitment into military service.  
The Board summarized the Veteran's in-service psychiatric 
records, and noted similar pertinent facts as had been made in 
December 1955 concerning the Veteran's preservice history.  It 
was noted that the Veteran had not been hospitalized prior to 
service, and that he had finished high school successfully.  He 
had played sports, but had also kept to himself and was described 
as seclusive.  It was noted that while in service, the Veteran 
was transferred to the psychiatric ward eleven days after 
entrance for bizarre behavior and an inability to establish a 
relationship with his cadre.  

The Board determined that the additional evidence did not 
materially change the evidentiary foundation upon which the prior 
decision had been based.  It was determined that the evidence of 
record clearly demonstrated that the Veteran's psychiatric 
disability preexisted his service and that the symptoms described 
in service did not establish aggravation greater than the natural 
progression of the disease.  Accordingly, because the new 
evidence was considered to be insufficient to change the facts 
upon which the previous decision was based, the claim was denied.  

At that time of the August 1985 decision, new and material 
evidence was thought to exist when supplemental reports or 
corrections of reports from the service were department received 
before or after the final Board decision.  38 C.F.R. § 3.156(b) 
(1985).  Because that was not the case, the Board instead 
readjudicated the claim pursuant to 38 U.S.C.A. § 4004(b), which 
stated that when a claim is disallowed by the Board, it cannot 
thereafter be reopened and allowed, and no claim based upon the 
same factual basis could be considered.  38 U.S.C.A. § 4004(b) 
(1985).  The Board found that a new factual basis for service 
connection had been presented, namely, that the psychiatric 
disability had not preexisted the Veteran's service, but in fact 
had incurred during service, and the claim was accordingly 
readjudicated.  

 Under the laws and regulations extant at the time of the August 
1985 Board decision, a Veteran who served during a period of war 
or during peacetime service after December 31, 1946, was presumed 
in sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that a 
disability manifested in service existed before service would 
rebut that presumption.  38 U.S.C.A. §§ 311, 337 (1985).  A 
preexisting injury or disease was considered to have been 
aggravated by active service, where there was an increase in 
disability during such service, unless there was a specific 
finding that the increase in disability was due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1985).  For 
peacetime service, the specific finding requirement that an 
increase in disability was due to the natural progress of the 
condition was met when the available evidence of a nature 
generally accepted as competent showed that the increase in 
severity of a disease or injury or acceleration in progress was 
that normally to be expected by reason of the inherent character 
of the condition, aside from any extraneous or contributing cause 
or influence peculiar to military service.  38 C.F.R. § 3.306(c) 
(1985).  The Board notes that 38 C.F.R. § 3.306(c) was later 
amended to pertain to peacetime service prior to December 7, 
1941, effective May 1, 1974.  57 Federal Register 59296 (December 
19, 1992).  However, for a claimed based upon CUE, the effective 
date of the amendment cannot serve as an avenue of relief.  In 
this case, the Veteran had peacetime service, and thus 38 C.F.R. 
§ 3.306(c) as it was codified in 1985 is applicable to his claim.  

After a review of the evidence, the Board finds that the August 
1985 decision was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does not 
demonstrate that the correct facts, as they were known in August 
1985, were not before the Board in August 1985, or that the Board 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.   

In finding that the new contentions and facts did not create a 
new factual basis for consideration of service connection, the 
Board found that despite the Veteran's contention that his 
psychiatric illness did not preexist his service and was incurred 
in service was outweighed by the in-service medical records and 
findings.  Although the Veteran now argues that the lay evidence 
presented at the April 1984 hearing and the sworn statements that 
were newly of record at the time of the August 1985 decision met 
that burden, at the time of the 1985 Board decision, it was not 
error to place less weight upon those statements in determining 
that the evidence clearly demonstrated a preexisting illness that 
was not aggravated by service.  It would seem, then, that the 
Veteran has a different interpretation of the evidence and 
disagrees with the weight given, or in this case not given, to 
certain evidence.  As the record at the time of the August 1985 
decision included medical evidence both for and against the 
conclusion that the Veteran's had psychiatric disability had 
existed prior to service and had not been aggravated by service, 
the moving party's argument remains one that the Board should 
have weighed or evaluated the evidence differently, and, thus, 
cannot form the basis for a finding of CUE.  38 C.F.R. § 
20.1403(d)(3) (2009).

Accordingly, the Board finds that the August 1985 decision to 
deny the appeal for service connection for a nervous disorder was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400-20.1411 (2010).  In August 1985, the 
Board found that newly received evidence was presented that would 
give rise to a new factual basis on which to consider the claim, 
reweighed the evidence of record, but ultimately determined that 
the previous decision was adequately supported by the facts and 
the law, and that the newly received evidence were not sufficient 
to change that determination.  Consequently, as discussed above, 
the motion for reversal or revision of the August 1985 Board 
decision denying entitlement to service connection for a nervous 
disorder on the grounds of CUE must be denied.

Motion for Revision of the August 1986 Board decision

Next, the Veteran alleges CUE in the August 1986 Board decision 
that found no obvious error in the August 1985 Board decision.  

The law extent at the time of the August 1986 Board decision 
stated that reconsideration of an appellate decision could be 
accorded at any time by the Board on request by the appellant 
upon allegation of obvious error of fact or law or on the Board's 
own motion to correct an obvious error in the record.  38 
U.S.C.A. § 4003 (1986); 38 C.F.R. § 19.185(a) (1986).  

The Board is thus called to determine whether there is CUE in the 
August 1986 decision that determined that there was no obvious 
substantive error of fact or law in the August 1985 decision.  
Similarly to CUE, a mere difference of opinion in the evaluation 
of the evidence, or a disagreement with the ultimate result 
reached, does not constitute such obvious error within the 
purview of the law.  

The August 1986 Board decision, signed by a panel of six Board 
Members that included two medical members, determined that 
despite the Veteran's contentions that the 1985 Board decision 
was contrary to the testimony provided at the April 1984 hearing, 
there was no obvious error of law in the August 1985 decision.  
The Board stated that although the lay testimony was one element 
to support a claim for service connection, it was not 
determinative of the matter.  In reviewing the August 1985 
decision, the Board determined that there did exist clear and 
unmistakable evidence that the Veteran's psychiatric illness 
preexisted his service, in the form of service medical records 
finding that to be the case and the proximity of the psychiatric 
illness to the Veteran's entrance to service, thus rebutting the 
presumption of soundness.  The Board further found that that the 
evidence did not establish that the preexisting disorder was 
aggravated by service due to the brief nature of the Veteran's 
service, and the findings as stated in the service medical 
records.  Accordingly, because it was the determination of the 
Board that the law was correctly applied to the facts, the motion 
for reconsideration was denied.  

After a review of the evidence, the Board finds that the August 
1986 decision was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does not 
demonstrate that the correct facts, as they were known in August 
1986, were not before the Board in August 1986, or that the Board 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.   

Although the Veteran maintains that the presumption of soundness 
was not rebutted by clear and unmistakable evidence, such a claim 
is a disagreement with the weighing or evaluating the evidence, 
and cannot prevail as CUE.  38 C.F.R. § 20.1403(d)(3) (2010).  
Further, the Board notes that the standard of obvious error, 
which the Board applied in August 1986, is one that is higher 
than preponderance of the evidence, the usual standard in 
determining claims, and that there is no indication that the 
higher standard was met at that time.  Although the Veteran seeks 
to demonstrate that the lay evidence sufficiently established 
that his psychiatric disability did not preexist his service and 
first incurred in service, the law at the time allowed for the 
presumption of soundness to be rebutted with clear and convincing 
evidence to the contrary, and such evidence could include 
history, manifestations, and clinical course, as was applied by 
the Board.  38 C.F.R. § 3.305(b) (1985).  Likewise, aggravation 
could be rebutted by evidence that the increase in severity of a 
disease was that normally to be expected by reason of the 
inherent character of the condition, aside from any extraneous or 
contributing cause or influence peculiar to military service.  38 
C.F.R. § 3.306(c) (1985).  Although later case law changed the 
interpretation of the law, and the law itself has since been 
changed, such changes cannot rise to the level of CUE.  Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Accordingly, the Board finds that the August 1986 decision that 
found no obvious error in the August 1985 decision was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400-20.1411 (2010).  The August 1986 Board 
decision carefully examined the determination reached in the 
August 1985 decision, and the facts and law upon which the 
decision was based, and found no obvious error in the application 
of the facts and law.  The Board finds no error in the August 
1986 decision and thus, the motion for reversal or revision of 
the August 1985 Board decision denying entitlement to service 
connection for a nervous disorder on the grounds of CUE must be 
denied.


Motion for Revision of the July 1989 Board decision

In July 1989, the Board reviewed the evidence of record and 
determined that a new factual basis warranting modification of 
the previous Board denials of service connection for a 
psychiatric disorder was not presented.  After reviewing the 
evidence of record, the Board found that the new evidence did not 
alter the factual basis upon which the previous decisions had 
been predicated.  The new evidence included lay statements 
submitted by the Veteran and his family to the effect that his 
psychiatric disability first manifested during his service, and 
that prior to his service, the Veteran displayed no symptoms of 
any psychiatric disability.  In 1986 and in 1988, the Veteran's 
physician stated that he had treated the Veteran for 
schizophrenia since 1982.  An August 1988 lay statement stated 
that following service, the Veteran showed violent rage and 
destroyed property.  Also, an August 1988 statement was submitted 
by a friend that the Veteran had no emotional problem or sign of 
mental disability prior to his active service.  In weighing the 
new evidence, the Board found that the evidence of record, as a 
whole, did not change the basis upon which the previous denials 
were decided.  The Board found that despite the lay evidence, the 
in-service medical evidence demonstrating that the Veteran's 
psychiatric disability preexisted his service, and was not 
aggravated by his service, was more probative and that the new 
evidence had previously been considered and did not give rise to 
new factual basis upon which to reconsider the claim.  38 
U.S.C.A. § 4004(b) (1989).  Accordingly, the claim was denied.

After a review of the evidence, the Board finds that the July 
1989 decision was adequately supported by the evidence then of 
record and was not undebatably erroneous.  The record does not 
demonstrate that the correct facts, as they were known in July 
1989, were not before the Board in July 1989, or that the Board 
incorrectly applied statutory or regulatory provisions extant at 
that time, such that the outcome of the claim would have been 
manifestly different but for the error.   Although the Veteran 
maintains that the presumption of soundness was not rebutted by 
clear and unmistakable evidence, such a claim is a disagreement 
with the weighing or evaluating of the evidence, and cannot 
prevail as CUE.  38 C.F.R. § 20.1403(d)(3) (2010).  

Motion for Revision of the March 1994 Board decision

First, the Veteran contends that the March 1994 Board decision 
that granted service connection for schizophrenia contained CUE 
because the Board did not assign an effective date of March 1955 
for the grant of benefits.  However, the Board observes that the 
March 1994 decision did not state at any time the effective date 
of service connection for schizophrenia.  The effective date of 
the grant of service connection was assigned by the RO pursuant 
to an April 1994 rating decision.  Subsequent to a grant of 
service connection by the Board, the claim is thereafter 
transferred to the RO for the assignment of a disability rating 
and effective date.  Accordingly, because the March 1994 decision 
does not contain the error that the Veteran alleges, that 
argument cannot prevail and must necessarily be denied with 
respect to the March 1994 Board decision. 

Next, the Veteran contends that the March 1994 Board decision 
erred in not finding CUE in the previous Board denials of the 
Veteran's claim.  The Board notes that at the time of the March 
1994 Board decision, there did not exist a motion for CUE on the 
part of the Veteran, and thus a claim for CUE could not have been 
adjudicated.  Despite whether a claim had been submitted, that 
argument, and that the Board should have found CUE on its own, 
cannot prevail because at the time of the March 1994 decision, 
the laws implementing CUE had not yet come into existence.  
38 U.S.C.A. § 7111, Pub. L. No. 105-111, 111 Stat 2272 (Nov. 21, 
1997).  Accordingly, because at the time of the March 1994 
decision the Board did not have the ability under the law to find 
CUE in a previous Board decision, and no other claim for CUE was 
existent, the Veteran's argument on that basis cannot prevail and 
must necessarily be denied.

Motion for Revision of the April 2007 Board decision

With regard to the April 2007 Board decision, all final Board 
decisions are subject to revision on the basis of CUE except for 
those decisions which have been appealed to and decided by the 
United States Court of Appeals for Veterans Claims, and decisions 
on issues which have subsequently been decided by the Court.  
38 C.F.R. § 20.1400 (2010).

The Court has vacated and remanded the April 2007 Board decision 
and thus, there is no final decision for the Board to review on 
the basis of clear and unmistakable error.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of the 
motion and it is dismissed because there is no final April 2007 
Board decision.  38 C.F.R. § 20.1400 (2010).


ORDER

The December 1955 Board decision denied service connection for 
schizophrenia was not clearly and unmistakably erroneous.  The 
appeal is denied.

The August 1985 Board decision that denied service connection for 
schizophrenia, was not clearly and unmistakably erroneous.  The 
appeal is denied.

The August 1986 Board decision that found no obvious error in law 
or fact in the April 1985 Board decision, was not clearly and 
unmistakably erroneous.   The appeal is denied.

The July 1989 Board decision that denied service connection for 
schizophrenia, was not clearly and unmistakably erroneous.  The 
appeal is denied.

The March 1994 Board decision that granted service connection for 
schizophrenia, was not clearly and unmistakably erroneous.  The 
appeal is denied.

The motion for revision of the April 2044 Board that denied 
increased ratings for schizophrenia is dismissed.



                       
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



